By the Court, Beardsley, C. J.
The defendant was entitled to double costs in 'the common pleas. (2 R. S. 617, § 24.) Under this section the defendant would have recovered “his taxed costs, and one half thereof in addition,” but by the act of 1840, the gross sum of twenty dollars was allowed for all fees and disbursements, “ without taxation.” (Laws of 1840, p. 332, § 12.) This sum was allowed in lieu of single taxed costs, and the provision cannot be regarded as intended to deprive a party of double costs where he would otherwise be entitled to them. Double costs in such case, are once and one half the amount of the gross sum, instead of once and one half'the amount of a taxed bill.
There was no error in the judgment of the common pleas, and it must be affirmed.
Judgment affirmed